IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                      NO. AP-77,062

                          GABRIEL PAUL HALL, Appellant

                                             v.

                                THE STATE OF TEXAS

           ON DIRECT APPEAL FROM CAUSE NO. 11-06185-CRF-272
                 IN THE 272 ND JUDICIAL DISTRICT COURT
                             BRAZOS COUNTY

       Per curiam.

                                         ORDER

       The above-styled and numbered cause is pending before this Court as a result of

appellant’s capital murder conviction and resulting sentence of death in the 272 nd Judicial

District Court of Brazos County, Cause No. 11-06185-CRF-272, styled The State of

Texas v. Gabriel Paul Hall. Appellant has filed in this Court a motion entitled “Motion to

Abate and Remand Case for Completion and Correction of Appellate Record.”

       In his motion, appellant also complains that “[t]he juror questionnaires have not

been provided” to him. Appellant should first present to the trial court his request for the
                                                                                         Hall – 2

disclosure of this information. See T EX. C ODE C RIM. P ROC. Art. 35.29.

       In addition to the juror questionnaires, appellant lists numerous other items that he

contends are missing from the Clerk’s Record. Because the trial court is in a better

position to determine the accuracy of the record, we abate the appeal and remand this

cause to the trial court to resolve this issue. The trial court is directed to make findings of

fact regarding whether the items in question have been omitted from the record, and if so,

whether they should be included. If the trial court determines that certain items need not

be included in the record, then the trial court should state its reasons for making that

determination. If the trial court determines that any relevant items have been omitted

from the Clerk’s Record, then the trial court shall direct the clerk to prepare, certify, and

file in this Court a supplemental record containing the omitted items. See T EX. R. A PP. P.

34.5(c).

       Appellant further asserts that the Clerk’s Record is “pervasively disorganized”

because multiple items in Volumes 7 through 13 are not in chronological order. A

disorganized record is not necessarily defective or inaccurate. However, the trial court

may evaluate whether the Clerk’s Record should be “re-organized” in this case. If the

trial court determines that this is necessary, then it shall direct the clerk to prepare, certify,

and file in this Court a “re-organized” Clerk’s Record.

       The findings shall be made and any necessary supplements shall be filed within 30

days of the date of this order. Appellant’s brief will be due in this Court within 30 days
                                                                                     Hall – 3

thereafter.

       Appellant also contends that the Clerk’s Record “is deficient and should be

corrected.” He states that, “according to the Index a document titled ‘Order Appointing

Attorney Regional Public Defender for Capital Cases, Lubbock, Texas’ appears at Clerk’s

Record Volume 8, page 911-913.” However, “the document that appears at that page is

an order releasing the Regional Public Defender from further service in the case, and

appointing . . . counsel to represent [him] on appeal.” (Emphasis in original.)

Accordingly, we instruct the clerk to correct this inaccuracy in the Clerk’s Record. See

T EX. R. A PP. P. 34.5(d).

       IT IS SO ORDERED THIS THE 22 ND DAY OF NOVEMBER, 2017.

Do not publish